Citation Nr: 0819256	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to disability ratings higher than 10 percent 
from December 24, 2003, and 40 percent from July 31, 2006, 
for degenerative disc disease of the lumbar spine 

2.  Entitlement to an initial disability rating higher than 
10 percent for L5 radiculopathy of the left lower extremity.

3.  Entitlement to an initial compensable disability rating 
for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1999 to 
December 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Houston, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a January 2005 rating decision, the RO 
granted service connection for several disabilities, and 
assigned initial disability ratings of 10 percent for 
degenerative disc disease of the lumbar spine, 10 percent for 
L5 radiculopathy of the left lower extremity, and 0 percent 
for hypertension.  In a July 2007 rating decision, the RO 
increased the rating for degenerative disc disease of the 
lumbar spine to 40 percent, effective July 31, 2006.  In 
March 2008, the veteran wrote that he wished to withdraw his 
appeal.

The veteran appealed the denial in the January 2005 rating 
decision of service connection for sleep apnea.  In a July 
2007 rating decision, the RO resolved that issue by granting 
service connection for sleep apnea, effective September 20, 
2004.  In August 2007, the veteran raised an appeal for an 
earlier effective date for the grant of service connection 
for sleep apnea.  The RO has not addressed the effective date 
appeal.  In March 2008, however, the veteran withdrew in 
writing his appeal for an earlier effective date for the 
grant of service connection for sleep apnea.  Therefore, the 
effective date issue is no longer pending before the RO.


FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board claims 
for higher initial and subsequent disability ratings for 
degenerative disc disease of the lumbar spine, and higher 
initial ratings for L5 radiculopathy of the left lower 
extremity and for hypertension.

2.  In a March 2008 statement, prior to the promulgation of a 
decision in this appeal, the veteran requested to withdraw 
his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In a March 2008 statement, the veteran wrote that he wished 
to withdraw his appeal.  There is no remaining allegation of 
error of fact or law for appellate consideration.  Therefore, 
the appeal is withdrawn.  Accordingly, the Board does not 
have jurisdiction to review that appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


